11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Gilbert Mata, individually and             * From the 161st District
d/b/a Affordable Construction Contractors, Court of Ector County,
                                             Trial Court No. B-127,231.

Vs. No. 11-14-00207-CV                         * August 11, 2016

Robert H. Ellis and Shirley D. Ellis,          * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Gilbert Mata, individually and d/b/a Affordable
Construction Contractors.